Rothrock, J.
The question presented by the parties is whether under the will Irene Bills took a life estate, or a full title, to certain real and personal property. It is conceded that she is entitled to a life estate. The court did not decide the question which the parties desire to have determined. They both appealed, and they are here, as we understand it, with a consent case. This court has no original jurisdiction in such cases. We can only review decisions made by the courts of original jurisdiction. If the court erred in not entertaining and deciding the question presented, all this court can do is to remand the case, with directions that it be tried and determined in the court below. We think it is the right of the parties to have the question determined now. It is important that it be known whether the title to the property is in fee or for life, so that the widow may deal with it in the matter of selling it or in its use, knowing what her rights are. The question involves a construction of the will. The cause will be remanded to the district court for a decision. Each party will pay one-half the costs in this court. The appeal will be

Dismissed.